DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 4-12 and 20 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 8 and all claims dependent on them, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 2, 8 and 9 recite the use of the unit percentage, however, do not provide a unit for the percentage, such as weight, mass, volume, wt/wt, wt/vol, or some other, therefore the claims are unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Collinge in view of the combination of Van Beirendonck (2004/0028784), Hume, Murray (27,531), Guthrie, Seib and Dastidar.
Collinge: WO/2000/028828; published: 5/25/2000.

Hume: US Provisional Application 61/845,164; filed July 11, 2013; cited in US 20160150810 A1.
Guthrie: WO1997042827A9 Process and batter for coating vegetable pieces; published Nov. 1997.

Seib: FOOD GRADE STARCH RESISTANT TO ALPHA-AMYLASE; CA 2293537 A1; published Dec. 1998. 

Dastidar: ENVIRONMENT FRIENDLY CROSSILNKING OF BIOPOLYMERS AND FABRICATION OF GREEN NANOCOMPOSITES; copyright 2013.



Independent claims 1 and 8
Collinge teaches methods of making French fries by cutting strips (i.e. a potato cut) (2nd para. of Background,  and 1st para. of Detailed Description) that are coated, par-fried then frozen for finish frying (see the Summary).




Batter/coating 
Flour
Collinge teaches the batter/coating comprising, by weight of the batter, 15 to 25 percent rice flour (see the Summary), which encompasses the claim of 20 to 30 wt% flour.

Dextrin
Collinge teaches the batter/coating comprising, by weight of the batter, 4 to 12 % dextrin (see the Summary), which encompasses the claim of 5-20 wt% dextrin.

Unmodified starch 
Collinge teaches the batter/coating comprising, by weight of the batter, 20 to 40 % corn starch that is modified or unmodified (summary), wherein 5 to 15 % of the corn starch (1 to 6 wt% of the batter) is unmodified (1st para. of the DD), which encompasses the claim of 2-10 wt% unmodified starch.

Carbonate
Collinge does not discuss the use of a carbonate.
Van Beirendonck also teaches methods of making frozen French fries (0051, 0028) that have been coated, par-fried then frozen (0023+) with a batter comprising (by weight of the coating) starches/flour, and further provides 0.5 to 2 % bicarbonate (a 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making French fries that have been coated, par-fried then frozen, as the modified teaching above, to include that the coating ingredients include a carbonate, as claimed, because Van Beirendonck illustrates that the art finds encompassing amounts of carbonates to be suitable for similar intended uses, including methods of making French fries that have been coated, par-fried then frozen, which further shows that it was known for such a thing to have been done (see MPEP 2144.07).

Modified starch
Collinge teaches the batter/coating comprising, by weight of the batter, 20 to 40% corn starch that is modified or unmodified, which encompasses the claim of 30-60 wt% modified starch.

Type of modified starch: amylose, acetylated starch
Although Collinge teaches the use of corn starch, a modified starch, Collinge does not discuss it comprising high-amylose, acetylated starch, as claimed.




an amount of high-amylose starch; and
wherein 10-25 wt% of the modified starch comprises of acetylated starch.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making batters/coatings for French fries using corn starch, as the modified teaching above, to include the specifically claimed type, a modified high-amylose, acetylated, corn starch (i.e. modified), as claimed, because Hume illustrates that the art finds this type of starch to be suitable for similar intended uses, including methods of making batters/coatings for French fries using corn starch (see MPEP 2144.07), and further shows that it was known for such a thing to have been done.

Amylose content of amylose starch
The modified teaching provides the use of high amylose starch, as discussed above, however, does not discuss the modified starch having an amylose content of at least about 60%, as claimed.
Murray also teaches methods of making fried potatoes that are coated, wherein the coating comprises an amylose (i.e. modified, 2, 55+) starch (ti.), and further provides that said starch includes corn starches (2, 49+) that have an amylose content of at least 55 wt% (2, 55+), which encompasses the claim of modified starch having an amylose content of at least about 60%. 


Type of modified starch: Phosphorylated starch
The modified teaching does discuss the use of the specifically claimed modified starch, a phosphorylated starch.
Collinge teaches the use of 15 to 25 wt% rice flour (1st para. of the Summary).
Guthrie also teaches methods of making food coatings, for fried foods, including:  French fries (ab.), and further teaches that the coating compositions comprises 12-40 wt% of a high amylose rice flour (pg. 8, ln. 10), mostly composed of starch ((pg. 5, ln. 30), including amounts of about 70 to 80 %, wherein said ingredient is used for the benefit of improved texture (pg. 6, ln. 1+).



Seib also teaches that such chemically modified starches provide the benefit of having a high degree of resistance to digestion and therefore provide lower calories in food products (ab.). 
Dastidar also teaches the use of starch, including rice (pg. 25, ln. 6) that is phosphorylated and further provides that it provides the benefits of: superior viscosity, improved gel-hardness, better water retention, and increased swelling power and solubility (pg. 39, Phosphorylation and crosslinking section). 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making coatings for fried foods, including French fries, comprising rice starch, as the modified teaching above, to include the use of phosphorylated starch, as claimed, because the combination of Guthrie, Seib and Dastidar illustrate that the it is known to use the type of rice starch that is high in amylose content for making such coatings (Guthrie), wherein this type of rice starch is preferably in the form of being phosphorylated (Seib), for the benefit of an improved texture (Guthrie) with a high degree of resistance to digestion and therefore provide lower calories in food products (Seib), superior viscosity, improved gel-hardness, better water retention, and increased swelling power and solubility (Dastidar), which illustrates that the art finds suitable for similar intended uses, including methods of making coatings for fried foods, including French fries, comprising rice starch (see MPEP 

Amount of phosphorylated starch: 
The modified teaching, in Guthrie, provides that rice flour comprises about 70 to 80% of starch.
Collinge teaches the use of 15 to 25 wt% rice flour in the coating (1st para. of the Summary), wherein 70-80% would amount to about 10.5 to 20 wt% of rice starch, which encompasses the claimed amount of 21 to 54 wt% starch in the composition as a whole.
Looking to amounts in the composition as a whole is important because patentability of a composition is toward the ingredients therein and any chemical of physical structure they impart to the composition as a whole, not the components prior to their use, such as how much of a sub component is in a single component, solely amounts in the composition as a whole.
The modified teaching, in Guthrie, also provides 12-40 wt% of rice flour (pg. 8, ln. 10), comprising about 70 to 80 % starch, which provides about 8.4 to 32 wt% of rice starch, which also encompasses the claimed amount of 21 to 54 wt% starch in the composition as a whole.
 



Intended Use/properties
Collinge provides that the potato product is/for finish frying, as discussed above.
As for claim 1, it would be reasonable for one of skill in the art to expect that a similar coating composition with similar ingredients would have similar intended uses/properties, including for a low-calorie potato product for finish-frying, with a cut size of 10 x 10 mm or larger as potato products, wherein the final product has a dry substance content in the range of 38-43% and the property of a crispness in the range of 1.5 - 2.5 Newton, as claimed.

As for claim 8, it would be reasonable for one of skill in the art to expect that a similar potato product, comprising a similar coating composition made with similar ingredients would have similar intended uses, including for finish-frying, wherein after finish-frying, the potato cut has a dry substance content in the range of 38-43% and a property of crispness in the range of 1.5 - 2.5 Newton, as claimed.  

All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
The prior art included each element claimed although not necessarily in a single reference, and one of ordinary skill in the art could have combined the elements as claimed by known food preparation methods, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in 

In summary, applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  





This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Dependent claims
As for claim 2, Collinge teaches that the coating comprises: 20 to 40 % corn starch that is modified or unmodified, wherein 5 to 15 % of the corn starch is unmodified, as discussed above, which means that the modified starch is from 5 to 35 wt%, which encompasses the claim of 30-50 wt%.

As for claims 4-5, Collinge provides the use of 0.12 wt% of xanthan in the coating composition (see Table 1), which encompasses the claim of 0.01 to 1 wt% of xanthan, as in claims 4- 5.




As for claim 9, Collinge teaches that percentage by weight of the coating composition relative to the end product is in the range of about 16 to 22 % (top of page 8), which encompasses the claim of 5-18 wt% of coating relative to the end product, from a coating process.

As for claim 10, Collinge teaches the making of French fries, as discussed above.












Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Collinge in view of the combination of Van Beirendonck, Hume, Murray (27,531), Guthrie, Seib and Dastidar, as applied to Claims 1-2, 4-6 and 8-10 above, further in view of Rosham (7,294,355).

As for claim 7, Collinge teaches the use of salt in in the coating (see table 1), however, does not discuss its use in an amount of 5 to 10 wt% mineral salts.
Rosham also teaches methods of making coatings for French fries (5, 32+, including 5, 60+ and 7, 65+), and further provides that said coatings include from 0.1 to 15 wt% salt, defined as NaCl, a mineral salt of halite, which encompasses the claimed amount of 5 to 10 wt% mineral salts, which further shows that it was known for such a thing to have been done.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making coatings for French fries, as the modified teaching above, to include that the coating has 5 to 10 wt% mineral salts, as claimed, because Rosham illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making coatings for French fries (see MPEP 2144.07).





Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Collinge in view of the combination of Van Beirendonck, Hume, Murray (27,531), Guthrie, Seib and Dastidar, as applied to Claims 1-2, 4-6 and 8-10 above, further in view of Bosch and Simmonds.
Bosch: EP 0935927 A2; published 8/18/1999.



Simmonds: Relations between specific gravity, dry matter content and starch content of potatoes; published: Potato Res. 20 (1977) 137-140


As for claim 11, the modified teaching does not discuss the underwater weight of the potato varieties used, including the use of those with an underwater weight equal to or lower than 300 g/5 kg.
Bosch also teaches methods of making fried potatoes, like French fries (0001), and further provides the use of a potato variety that has a starch content of 10 to 16 wt%, for the benefit of a better structure (0013, ref. clms. 1 & 16; and Ex. 3).
Simmonds shows that potatoes with a starch content (S) of 10 to 16 wt%, have an underwater weight value (U) of about 275 to 425 (27.5 to 42.5/5 kg-1) (see Fig. 1).

Therefore, the potatoes used to make the French fries of Bosch have an encompassing range of U, as the claimed below 300 g/5kg.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making fried potatoes, as the modified teaching above, to include that the variety of potatoes used, including those with an underwater weight below 300 g/5kg, as claimed, because the combination of Bosch and Simmonds .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Collinge in view of the combination of Van Beirendonck, Hume, Murray (27,531), Guthrie, Seib, Dastidar, Murray, Bosch and Simmonds, as applied to claim 11 above, further in view of Good.
Good: How to Cook Raw Potatoes in Minutes to Make French Fries; published online at least by April 06, 2012 at evidenced by: https://web.archive.org/web/20120406100315/https://www.livestrong.com/article/467711-how-to-cook-raw-potatoes-in-minutes-to-make-french-fries/

As for claim 12, the modified teaching above does not discuss the use of the specifically claimed variety of potatoes.
Good also teaches methods of making French fries, and further provides that they can be made with any type of potato (see the 1st para.), which encompasses the use of Colomba, Carrera and Evora varieties of potatoes.
Further, the varieties of potatoes claimed, Colomba, Carrera and Evora types,  are shown to have the properties as taught in the discussion of claim 11, an underwater weight being below 300 g/5kg, therefore it would have been reasonable to expect that their use would be effective for making French fries because they have the claimed under water weight (i.e. starch content).


-1) (see Fig. 1) are known for making French fries.  Therefore the combination of what is known in the art encompasses the use of Colomba, Carrera and Evora varieties of potatoes because it illustrates that the art finds any types of potatoes as being suitable for similar intended uses, and further illustrates that varieties of potatoes having a similar properties are known for use in the art, which shows that it was known for such a thing to have been done.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Collinge in view of the combination of Van Beirendonck, Hume, Murray (27,531), Guthrie, Seib and Dastidar, as applied to Claims 1-2, 4-6, 8-10  above, further in view of Scavone (2001/0055637).
As for claim 20, Collinge provides the use of 0.12 wt% of xanthan in the coating composition (see Table 1), which encompasses the claim of 0.01 to 0.5 wt% of thickener.


The modified teaching does not discuss wherein the percentage by weight of bicarbonate lies in the range of 0.01-0.1%.
Scavone also teaches methods of making coated pre-fried French fries (0070) for finish frying (ab.), and further provides that the coating comprises from 0 to 3 wt% leavening agents (0048), including sodium bicarbonate (0047), which encompasses a range of the range of 0.01-0.1%, as claimed, which shows that it was known for such a thing to have been done.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making coated pre-fried French fries, as the modified teaching above, to include that the coating includes the range of 0.01-0.1% of bicarbonate, as claimed, because Scavone illustrates that the art finds encompassing amounts as being suitable for similar intended uses, including methods of making coated pre-fried French fries (see MPEP 2144.07).








Response to Arguments
It is asserted, that claims 1 and 8 are rejected under 35 U.S.C. § 112(b) as indefinite for a lack of units with regard to certain percentages. Applicant has amended claims 1 and 8 in a manner believed to address the rejections, and withdrawal of the same is respectfully requested. 
In response, please see the further rejection above.

It is asserted, that, none of the cited art of record discloses or suggests a coating for a potato product to be finish-fried including the percentage of modified starch recited in claims 1 and 8, where the modified starch includes high amylose starch and phosphorylated starch in the percentages recited in claims 1 and 8. For at least this reason, the rejections should be withdrawn. 
In response, please see the modified rejection above that was necessitated by said amendments.

It is asserted, that with the coating according to the amended claims, a potato product can be provided with a relatively low content of (available) carbohydrates and a significant reduction in energetic value (in kCal) of the end-product (see as- filed application at page 3, lines 15 - 18), which in addition is also relatively low in calories relative to existing similar potato products, preferably has a limited fat content, and is perceived by the consumer as being a product of good quality in terms of at least taste, crunchiness, bite, mouthfeel, color, and flavor. 

A further difference relates to the quality of the two coatings in the sense of adhesion, thickness, and composition. The Simplot coating is typified by a very smooth exterior and a very thin, but dense and closed, coating. This in contrast to the coating of the claimed invention, which is typified by a thicker, smooth coating with an airy structure. The dense closed Simplot coating retains significantly more water during the coating process for both applied cut sizes (see as-filed application at page 25, lines 11 - 23 and Table 7). 


In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.



A proper showing of unexpected results includes:
Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).

The declaration must provide:
A description of precisely what was tested.  It must include both:
The invention as claimed, AND
The closest prior art 
A description of all of the test conditions.
Test results.  The results must include: 
The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
The results of the test performed on the invention as claimed.
The results of the test performed on the closest prior art.
A showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) 
An analysis of the test results, including:
A conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient.
The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.

Further, once such evidence is presented it would not automatically overcome an obviousness rejection, as after making a conclusion of a proper showing of unexpected results, the Examiner then has to determine: 1) if any differences between the claimed invention and the prior art may be expected to result in some differences in properties, in other words whether the properties differ to such an extent that the difference is really unexpected (see: MPEP §716.02); and 2) the evidence of unexpected results supports non-obviousness as weighed against the evidence of obviousness.

It is asserted, that a further surprising effect of the coating according to the claimed invention is that it can be applied to potato varieties which are low in energetic value as starting material for the potato product, for example, potato varieties Colomba, Carrera, and Evora. The traditional approach to provide a pre-fried potato product typically starts with selecting a suitable potato variety. It is noted that in practice a batch of raw potatoes with an underwater weight below 360 can be refused. Therefore, traditional processing does not involve a potato with an underwater weight equal to or lower than 300 g / 5 kg. Traditional deep-frying of potato products from these potato varieties typically results in a conventional frying process to a very considerable brown discoloration, loss of flavor, and increase in calorific value (see, e.g., as-filed application at Figures 2A and 2B). In contrast, it has been found that the coating according to the claimed invention is particularly suitable to provide a low-calorie end-product. The aforementioned experiments illustrate that the coatings known in the art (such as Simplot, disclosed in Collinge) are not suitable for these potato varieties having a relatively low underwater weight. Accordingly, claims 1 and 8 define over the cited art of record. The claims depending therefrom define over the art for at least the same reasons, thus withdrawal of the rejections of record is respectfully requested. 
In response, the combination of Bosch and Simmonds, as discussed in claim 11 above, provides that potatoes with a starch content (S) of 10 to 16 wt%, have an underwater weight value (U) of about 275 to 425 (27.5 to 42.5/5 kg-1) (see Fig. 1) are known for making French fries, which encompasses thee claimed types of potatoes, therefore this argument is not persuasive..
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793